Citation Nr: 0530431	
Decision Date: 11/14/05    Archive Date: 11/30/05	

DOCKET NO.  04-20 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Department of Veterans Affairs Educational 
Assistance under Chapter 30, Title 38, United States Code for 
training completed between January 9, 2001, and May 12, 2001, 
and between August 21, 2001, and December 17, 2001.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  
(The veteran resides within the jurisdiction of the RO in 
Winston-Salem, North Carolina, but her claim for VA 
educational assistance was decided by the RO in Atlanta, 
Georgia.)  The veteran, who had active service from February 
1986 to January 1990 and apparently from January 1991 to 
April 1991, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An enrollment certification received on September 8, 
2003, showed the veteran was enrolled in college between 
January 9, 2001, and May 12, 2001, and from August 21, 2001, 
to December 17, 2001.

3.  The enrollment certification for VA educational 
assistance was received more than one year after the 
completion of the veteran's training in 2001.


CONCLUSION OF LAW

The requirements for VA educational assistance under Chapter 
30, Title 38, United States Code for training completed 
between January 9, 2001, and May 12, 2001, and between August 
21, 2001, and December 17, 2001, have not been met.  
38 U.S.C.A. §§ 3011, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 21.7030, 21.7131 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2001.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board observes that the record on appeal does not reflect 
that the veteran was notified of the VCAA as required by 38 
U.S.C.A. § 5103(a).  However, it not clear that such notice 
is required in this case since the benefit sought is found in 
Chapter 30, Title 38.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002) ("The notice of duty to assist provisions of 
the [VCAA] . . . are relevant to a different chapter of Title 
38 and do not apply to this appeal."  In addition, as will be 
explained below, the Board finds that it is the law in this 
case, and not the evidence, that is dispositive.  

The United States Court of Veterans Appeals for Veterans 
Claims (Court) has held where the law, not the underlying 
facts or the development of facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2000) (VCAA has no effect on appeals limited to 
interpretation of law); DelaCruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  

Also, an opinion from the VA General Counsel has held that 
the VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim or required to 
develop the evidence to substantiate a claim where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because the undisputed facts render the claimant 
ineligible for the claimed benefits.  See VAOPGCPREC 5-2004 
(June 23, 2004).  Lastly, the Board notes that the Court has 
held where there is an error in the VCAA notice, or in this 
case, an absence of the VCAA notice, there is no prejudice to 
a claimant as a result of the error if the benefit sought 
could not possibly have been awarded as a matter of law.  
Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005).  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. §§ 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  In this case, 
the relevant and probative evidence consists of information 
regarding the dates of the veteran's training and information 
regarding the date a claim or enrollment certification was 
submitted for that training.  That evidence is associated 
with the claims file.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an original application for 
educational assistance in September 1990 and utilized Chapter 
30 educational assistance for a number of years.  In 
September 2003, the RO received an enrollment certification 
from the veteran's school reflecting enrollment dates and 
training between January 1, 2001, and May 12, 2001, and 
between August 21, 2000, and December 17, 2001.  The RO has 
denied the veteran's claim, informing her that retroactive 
educational benefits are only payable for one year prior to 
the date of the enrollment certification.  Since the training 
reported occurred in 2001, more than one year prior to the 
September 2003 receipt of the enrollment certification, 
payment for training completed in 2001 was denied.  

Under 38 C.F.R. § 21.7131, when an eligible veteran enters or 
reenters into training (including a reentrance following a 
change of program or educational institution, the commencing 
date of the award of educational assistance, if the award is 
the first award of educational assistance for the program of 
education the veteran is pursuing the commencing date of the 
award is the latest of:  (1)  The date the educational 
institution certifies the courses; (2) one year before the 
date of claim; or (3) the effective date of the approval of 
the course, or (4) one year before the date the VA receives 
approval notice for the course.  38 C.F.R. § 21.7131(a)(1).  
However, if the award is the second or subsequent award of 
educational assistance for the program of education the 
veteran is pursuing, the effective date of the award of 
educational assistance is the later of (1) the date the 
educational institution certifies the program, or (2) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  38 C.F.R. § 21.7131(a)(2).  

The record reflects that the September 2003 enrollment 
certification represented the veteran's first claim for 
educational assistance based on the training she received in 
2001, and the veteran does not contend otherwise.  Thus, it 
is clear from the record that the enrollment certification 
was received more than one year following the date the 
veteran's training ended in December 2001.  Therefore, under 
VA laws and regulations which require using the latest of 
several possible dates outlined above, VA educational 
assistance could only be paid, at the most, for training 
undertaken one year prior to the date of the September 2003 
enrollment certification.  Unfortunately, that effective date 
is after the veteran completed his training in question in 
2001.  As such, educational assistance for training 
undertaken between January 9, 2001, and May 12, 2001, and 
between August 21, 2001, and December 17, 2001, is not 
permitted.  

The Board acknowledges the veteran's contentions regarding 
information she was provided at the time of her separation 
from service in 1990 concerning the delimiting date of 10 
years or until 2000.  The veteran also contends that she was 
unaware that her delimiting date extended beyond 10 years 
following her separation from service, or January 2000.  She 
asserts that had she been aware that she had remaining 
Chapter 30 entitlement she   surely would have utilized that 
entitlement and suggests that some sort of exception should 
be applicable in her case.  

However, the Board is unaware of any exception that would 
apply in the veteran's case, but the Board would observe that 
a letter from the RO to the veteran dated November 13, 1992, 
contained in her education folder informed her of a change in 
her educational assistance and included the statement that:  
"As of 12-18-92, your remaining entitlement will be 26 
month(s) and 29 day(s) if used before your delimiting date of 
01-31-04."  Thus, the veteran's contention that she was 
unaware that her delimiting date had been extended to 2004 
appears to be without support based on document contained in 
he education folder.  In any event, the RO and the Board are 
bound by applicable VA laws and regulations, 38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 20.101(a), the veteran's contentions 
notwithstanding.  Therefore, the veteran's claim must be 
denied.  



ORDER

VA educational assistance under Chapter 30, Title 38, United 
States Code, for training completed between January 9, 2001, 
and May 12, 2001, and between August 21, 2001, and December 
17, 2001, is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


